Nicor Inc. Form 10-K Exhibit NICOR ANNUAL INCENTIVE COMPENSATION PLAN FOR OFFICERS Nicor Inc. (the “Company”, or “Nicor”) has established the Nicor Annual Incentive Compensation Plan for Officers (the “Plan”) to link participant incentive compensation to the accomplishment of corporate and operating unit financial performance, as well as to non-financial measures of operating performance across the Company and operating units.It ties the pay an individual receives to Company performance and non-financial goals.This plan is intended to provide a framework for a performance-based bonus program for Nicor, and is effective January 1, 2008. Purpose The purpose of this Plan is to provide meaningful annual incentive award opportunity to the participants.Awards will be directly tied to the achievement of corporate financial and goals and non-financial objectives. Eligible Group Officers of Nicor are eligible for participation.As such, participation is limited to employees in positions which enable them to make significant contributions to the performance and growth of the Company. Compensation Objective Base Salary + Bonus Target Short-Term Compensation Objective An individual’s short-term compensation objective will be based on salary plus a bonus, expected to be earned if established performance targets are met.Short-term compensation above (or below) target levels may be paid in the event performance exceeds (or falls short of) goals. Base Salary Standards for base salaries will be targeted to the 50th percentile of the appropriate blend of general and industry survey data.Base salaries are reviewed annually by the Compensation Committee of the Board of Directors (the “Compensation Committee”). Bonus Targets The bonus target amount varies according to pay, job responsibilities and ability to impact the organization and is consistent with the bonus opportunity ranges set by officer salary bands.Higher responsibility and impact levels result in greater dollars at risk. Performance Targets Performance criteria focus on the achievement of established and documented strategic goals.Performance targets may include measures of corporate financial and operating performance, defined group objectives or individual performance objectives.Each particular performance target will be assigned weighting reflected as a percentage of compensation objectives. Goal Setting Guidelines The most important aspect of this Plan will be the establishment of effective goals.In addition to measures of corporate financial and operating performance, other non-financial measures of performance will also be established.The goals should be realistic and measurable wherever possible by quantifiable performance criteria.It is recognized that measurement of some goals will require subjective assessments of performance.Goals must be consistent with the longer-term strategic plan. A set of guidelines will be devised by the Nicor Human Resources Department to aid in this process.These guidelines will provide direction as to the formulation and reporting of non-financial goals. Amount of bonus payment for financial/budget related goals can vary above and below target based upon results achieved.For targets met, bonus amount will be 100% of target.When targets are exceeded or are not reached, bonus will be proportionately more or less than the target. The Compensation Committee may make appropriate upward or downward adjustments if, after taking into consideration all of the facts and circumstances of the performance period, it determines that adjustments are warranted. Plan Schedule and Bonus Payment The Plan runs on a calendar year basis, with the strategic planning cycle and budgeting process serving as the primary link to performance and bonus targets.The Accounting Department is responsible for the determination of actual financial results.Performance will be reviewed at least twice a year to monitor progress and adjust accruals. Year-end results should be available and evaluated as early as possible in the following year.No bonus shall be paid until the Compensation Committee approves such payment. Subject to the provisions of the “Bonus Deferral” section below, bonuses will be paid to participants in a single lump sum.Payment will be made between January 1 and March 15 of the calendar year following the calendar year in which the services were performed (or, in the event that payment is not made by March 15, no later than December 31 of such calendar year).Bonus payments under this Plan are intended to satisfy either the short-term deferral exemption under Treas. Reg. Sec. 1.409A-1(b)(4) or be compliant with Section 409A of the Internal Revenue Code.All awards will be paid in cash, except as provided below. Bonus Deferral Deferral under the Stock Deferral Plan or Salary Deferral Plan.A participant in the Stock Deferral Plan may elect to defer up to 50% of his bonus award into that plan and a participant in the Salary Deferral Plan may elect to defer 10% to 20% of his bonus award into that plan.All such elections must be made in accordance with the terms of the Stock Deferral Plan and/or Salary Deferral Plan in order to be effective.In the event of conflict between the terms of the Stock Deferral Plan or the Salary Deferral Plan and this Plan, the terms of the Stock Deferral Plan or the Salary Deferral Plan, as applicable, shall control.Appropriate taxes for the entire award amount will be withheld from the portion of the award being paid in cash. Deferral under this Plan.In addition, a participant may elect to have all or a portion of his bonus award under the Plan to be deferred by submitting a written request to the Compensation Committee no later than the last day of the calendar year immediately preceding the year in which the services relating to the bonus are to be performed (the “deferral election”).The deferral election shall be irrevocable following the last day of the calendar year immediately preceding the year in which the services relating to the bonus are to be performed.All such deferred amounts shall be credited with compounded interest equal to the prime rate applied on a quarterly basis. 1.Form of Payment.The deferral election shall specify whether the deferred bonus award (and interest thereon) shall be paid in either (a) annual installments over a period of not more than five years, or (b) a lump sum.For purposes of Section 409A of the Code, installment payments shall be treated as a single payment. 2.Time of Payment.
